Citation Nr: 1644276	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  14-11 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a disability rating for a right ankle disability, in excess of 30 percent prior to June 11, 2012, and in excess of 20 percent thereafter. 

2. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3. Propriety of the decision to withhold a portion of VA compensation benefits for the purpose of recouping military drill pay during the fiscal year 2012. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to November 2001, and from June 2004 to November 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2010 and July 2012 rating decisions, as well as a June 2015 determination of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. 

The Board denied this appeal in a November 2015 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in August 2016 granting an August 2016 Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  In the JMPR, the parties moved the Court to vacate that portion of the November 12, 2015 decision of the Board that denied his claim of entitlement to a disability rating for a right ankle disability, in excess of 30 percent prior to June 11, 2012, and in excess of 20 percent thereafter.  The Court's order remanded the matter for action consistent with the terms of the JMPR.  

The Board's November 2015 decision also remanded the issues of entitlement to an increased initial disability rating for PTSD, and the propriety of the decision to withhold a portion of VA compensation benefits for the purpose of recouping military drill pay, for issuance of a statement of the case.  

The issue of entitlement to an increased rating for the right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO.

FINDINGS OF FACT

In October 2016, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal concerning the issues of (1) entitlement to an initial disability rating in excess of 50 percent for PTSD; and (2) the propriety of the decision to withhold a portion of VA compensation benefits for the purpose of recouping military drill pay during the fiscal year 2012, is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of propriety of the decision to withhold a portion of VA compensation benefits for the purpose of recouping military drill pay during the fiscal year 2012.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew his appeal in October 2016 as it concerns the issues of (1) entitlement to an initial disability rating in excess of 50 percent for PTSD; and (2) propriety of the decision to withhold a portion of VA compensation benefits for the purpose of recouping military drill pay during the fiscal year 2012. 

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

The appeal regarding the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD is dismissed.

The appeal regarding the issue of propriety of the decision to withhold a portion of VA compensation benefits for the purpose of recouping military drill pay during the fiscal year 2012 is dismissed.


REMAND

The Board has conducted a preliminary review of the remaining matter, but has found that further evidentiary development is warranted before a final decision may be reached.  

More specifically, the parties to the August 2016 JMPR agreed that in order to accurately assess the severity of Veteran's right ankle disability from June 11, 2012, a new VA examination is warranted.  The parties explained that a December 2013 VA examiner's finding that the imaging studies of Veteran's ankle did not reveal abnormal findings did not address relevant evidence with respect to the abnormal findings in the June 2013 MRI and x-ray reports in determining the current severity of the Veteran's right ankle disability. The parties agreed that, upon remand, the VA examiner should consider the relevant evidence, to include the findings in the June 2013 MRI and x-ray reports.

Consistent with the terms of the JMPR, this matter must be remanded for a new VA examination.  

Accordingly, this issue is REMANDED for the following actions:

1.  After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected right ankle condition.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's right ankle condition.  In doing so, the VA examiner should identify all abnormalities in the ankle by considering the relevant evidence, to include the findings in a June 2013 MRI and X-ray reports.  

Then, the affected joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the affected joints.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraphs 1 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


